DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9-11, 13-15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. U.S. Patent Publication No. 2015/0065056 (hereinafter Won) in view of Candelore U.S. Patent Publication No. 2015/0310831 (hereinafter Candelore) and further in view of Android L vs iOS 8: First Impressions .
Consider claim 1, Won teaches a control method for a first electronic device comprising a display output unit (Figure 1, 200 and 260), comprising: establishing a connection between the first electronic device and a second electronic device (Figure 4 and [0091], connect devices. [0094] and figure 1, receive attribute information and device information of device 100), receiving and parsing one or more beginning frames from the second electronic device to obtain a first information ([0094], receive information (receiving and parsing one or more beginning frames) in order to configure the sharing screen), determining, from a plurality of reference information, a reference information matching the first information ([0094], identify which type based on model name, resolution, size and unique identification. In addition, application screen, size, shape and resolution are usually related to image and/or image template), the reference information including a feature object contained in the first information ([0094], model name, resolution, size and unique identification); and determining a device type of the second electronic device according to the reference information matching the first information [0094] including in response to the feature object, determining that the second electronic device is a computer-type device ([0094], type the first electronic device. [0035-0036], variety of devices); and in response to the feature object, determining that the second electronic device is a mobile-phone-type device ([0094], type the first electronic device. [0035-0036], variety ; based on the device type of the second electronic device and a correspondence between device types and output modes ([0094], attribute information and device information of device 100), determining a target output mode of the first electronic device that corresponds with the device type of the second electronic device ([0094], configure sharing screen); and displaying data via the display output unit of the first electronic device in the target output mode (Figure 4, S115), wherein the displayed data corresponds to the contents displayed by a display unit of the second electronic device ([0094], sharing screen), the contents being transmitted from the second electronic device to the first electronic device (Figure 4, S130 and 150), and the correspondence between the device types and the output modes  ([0094], the second electronic device 200 may receive a resolution or a size of the first display unit 160 and/or the application screen and device information such as a model name and/or a unique identification of the first electronic device 100 from the first electronic device 100 through the second communication unit 250 in order to configure the sharing screen) includes at least one of a correspondence relationship between computer-type devices and a full- screen display mode; or a correspondence relationship between mobile-phone-type devices and a first display mode ([0094] refers to configure sharing screen based on electronic device type, where the electronic device type include a mobile-phone type 100 as shown in figure 2. See also figure 7).

However, in a related field of endeavor, Candelore teaches a candidate companion screen device and a primary display (abstract) and further teaches reference image matching the first image ([0050], image object matches a template), the reference image including a feature object contained in the first image, the feature object including one or more of a notification bar of the computer operating interface or a customized mobile phone user interface and determining a mobile phone brand according to the customized mobile phone user interface ([0050], template images for various models of wireless telephones).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to match a reference image as taught by Candelore into Won in order to distinguish various models of wireless telephones as suggested by Candelore in [0050]
Won and Candelore do not appear to specifically disclose the feature object including the notification bar.
However, in a related field of endeavor, Shaikh teaches graphical user interfaces for Android L and iOS 8 (see figures) and further teaches the feature object including the notification bar (see notification bar in figures).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to include notification bar as a feature object since notification bar, home screens, lock screens, menus are made by different companies or correspond to different models and thus notification bar is a distinguished feature among devices as suggested by Shaikh in pages 1-2. 

Consider claim 3, Won, Candelore and Shaikh teach all the limitations of claim 1. In addition, Won teaches after determining the device type of the second electronic device to be the device type corresponding to the reference information matching the first information [0094], further including: establishing a mapping relationship between the second electronic device and the device type of the second electronic device ([0094], unique identification) and storing the mapping relationship ([0072] refers to data stored in the storage unit). In addition, Candelore teaches image information or template [0050].

Consider claim 4, Won, Candelore and Shaikh teach all the limitations of claim 3. In addition, Won teaches before generating the first information based on the contents transmitted from the second electronic device, further including: searching for the device type of the second electronic device ([0094], unique identification and further refers to electronic device may identify (search) which type the first electronic device 100 is) in a pre-stored mapping relationship between electronic devices and device types ([0094, unique identification and [0072] refers to data stored in the storage unit). 
Won does not appear to specifically disclose if the device type of the second electronic device is not found: generating the first image based on the contents transmitted from the second electronic device, to match with the plurality of reference images and determine the reference image matching the first image, and determining the device type of the second electronic device to be the device type corresponding to the reference image matching the first image.
However, Candelore teaches if the device type of the second electronic device is not found ([0050] does not provide unique identification): generating the first image based on the contents transmitted from the second electronic device ([0050] does not provide unique identification), to match with the plurality of reference images and determine the reference image matching the first image ([0050], matching), and determining the device type of the second electronic device to be the device type corresponding to the reference image matching the first image ([0050], determine whether an imaged object matches a templates).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to access image templates as taught by Candelore in order to determine if an image corresponding to wireless telephones matches a template as suggested by Candelore in [0050].

Consider claim 5, Won, Candelore and Shaikh teach all the limitations of claim 3. In addition, Won teaches before generating the first information based on the contents transmitted from the second electronic device, further including: searching for the device type of the second electronic device in a pre-stored mapping relationship between electronic devices and device types ([0094], unique identification and further refers to electronic device may identify (search) which type the first electronic device 100 is. [0072] refers to data stored in the storage unit); and if the device type of the second electronic device is found, determining the device type of the second electronic device [0094], and completing a process of the determining the device type of the second electronic device ([0094] in order to configure the sharing screen and thus completing a process of determining device type). In addition, Candelore teaches image information or template [0050].

Consider claim 7, Won, Candelore and Shaikh teach all the limitations of claim 1. In addition, Won teaches wherein the display output unit of the first electronic device includes a display unit (Figure 1, 260), and displaying the data via the display output unit in the target output mode further includes: displaying the contents transmitted from the second electronic device via the display unit in the target output mode (Figure 7, 260).

Consider claim 9, Won, Candelore and Shaikh teach all the limitations of claim 3. In addition, Won teaches establishing the mapping relationship between the second electronic device and the device type of the second electronic device further [0094]: providing the second electronic device with a device identification number ([0094], unique identification and model); and establishing the mapping relationship between the device identification number of the second electronic device and the device type of the second electronic device ([0094], electronic device 200 identify which type the first electronic device is). 

Consider claim 10, Won, Candelore and Shaikh teach all the limitations of claim 9. In addition, Won teaches before generating the first information based on the contents transmitted from the second electronic device, further including: selecting the device identification number of the second electronic device as a search criterion ([0094], electronic device 200 receive unique identification of device 100 and further refers to electronic device 200 identify (and thus search) which type the first electronic device is); and based on the search criterion, searching for the device type of the second electronic device in a pre-stored mapping relationship between electronic devices and device types ([0094], unique identification and [0072] refers to data stored in the storage unit). In addition, Candelore teaches image information or template [0050].

Consider claim 11, it include limitations mentioned above in claim 1 and thus these limitations are rejected by the same reasoning. In addition, Won teaches an electronic device, comprising: a communication module (Figure 1, 250); a display output unit configured for outputting data (Figure 1, 260); a processor for: controlling the communication module (Figure 1, 270).

Consider claim 13, it include limitations mentioned above in claim 3 and thus these limitations are rejected by the same reasoning.

Consider claim 14, it include limitations mentioned above in claim 4 and thus these limitations are rejected by the same reasoning.

Consider claim 15, it include limitations mentioned above in claim 5 and thus these limitations are rejected by the same reasoning.

Consider claim 17, it include limitations mentioned above in claim 7 and thus these limitations are rejected by the same reasoning.

Consider claim 19, it include limitations mentioned above in claim 9 and thus these limitations are rejected by the same reasoning.

Consider claim 20, it include limitations mentioned above in claim 10 and thus these limitations are rejected by the same reasoning.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won, Candelore and Shaikh as applied to claims 1 and 11 above, and further in view of Pan et al. U.S. Patent Publication No. 2014/0223490 (hereinafter Pan).
Consider claim 8, Won, Candelore and Shaikh teach all the limitations of claim 1. 
Won, Candelore and Shaikh do not appear to specifically disclose the display output unit in the first electronic device includes a projection module, and displaying the data via the display out unit in the target output mode further includes: projecting, by the projection module, the contents transmitted from the second electronic device to a projection area in the target output mode.
However, Pan teaches multiple devices (abstract) and further teaches the display output unit in the first electronic device includes a projection module ([0082], projector), and displaying the data via the display out unit in the target output mode further includes: projecting, by the projection module [0082], the contents transmitted from the second electronic device to a projection area in the target output mode ([0082], remote and local device as shown in figure 14).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a projector as taught by Pan with the benefit that remote devices may be operated by Apple iOS, Google Android, Samsung Bada, Blackberry OS, Windows Phone or Linux as suggested by Pan in [0082]. 

Consider claim 18, it include limitations mentioned above in claim 8 and thus these limitations are rejected by the same reasoning.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won, Candelore and Shaikh as applied to claim 1 above, and further in view of Lin et al. U.S. Patent Publication No. 2012/0212679 (hereinafter Lin).
Consider claim 23, Won, Candelore and Shaikh teach all the limitations of claim 1. 
Won, Candelore and Shaikh do not appear to specifically disclose one or more beginning image frames include ten beginning image frames received from the second electronic device. 
However, Applicant has not specified benefit or advantage to provide ten beginning image frames instead of other number of beginning frames. 
In addition, Lin teaches in [0053], parse the frames, where “frames” implies a plurality of frames.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a plurality of frames such as ten in order to meet design expectations. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Response to Arguments
Applicant's arguments filed 03/18/20021 have been fully considered but they are not persuasive.
On page 13, Applicant argues that “ Won's method to only "identify which 'type' based on model name, resolution, size, ...", but does not teach or suggest switching between "a full-screen display mode" and "a first display mode ... in response to ... a computer-type device ... and in response to ... a mobile-phone-type device...." The Office respectfully disagrees for the following reasons. 
Won teaches in [0094], the second electronic device 200 may receive a resolution or a size of the first display unit 160 and/or the application screen and device information such as a model name and/or a unique identification of the first electronic device 100 from the first electronic device 100 through the second communication unit 250 in order to configure the sharing screen. Thus, Won configures the sharing screen based on the device type, where “configure” implies change or switch. Consequently, these arguments have been considered but they are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621